DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 10/20/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rice (WO2008134810A1).

Regarding claim 21, Rice discloses a method of monitoring, the method comprising the steps of: (a) providing a monitoring system including a tool assembly pane; (b) providing tools to the tool assembly pane, said tools provided by independent parties; and (c) reconfigurably assembling, by an owner of one or more individual signal units, using said tool assembly pane, one or more of said tools to define steps to occur in response to events detected and reported by one or more of said individual signal units (page 24 line 48 – page 25 line 24: With reference to Figure IA there is shown a reconfigurable, collaboratively expandable monitoring system 200 in accordance with a first preferred embodiment of the present invention. In this instance the system comprises components as described with reference to Figure IB. The emphasis in this instance revolves around the reconfigurability and collaborative input of the system 200 whereby third party providers 201 provide respective tools 202 (in this instance, respectively nominated Ti, T2, T3 T ), which tools are available for the user/owner/nominated recipient 30 of a respective one or more individual signal units 22 to utilise so as to define steps or actions to occur consequence to events detected and reported by the individual signal units 22.  The tools 202 are made available to a user 30 preferably via a web interface screen 203 which will include a tool assembly pane 204 where an individual user 30 can assemble a schedule of predefined steps 205 (step 1 , 2 , 3 N ) to in response to events 206 (event 1 2 , 3 N ) . The manner of assembly of the predefined steps is described in more detail further in this specification. In this way a user 30 of one or more of the individual signal units 22 can program responses to events detected by the individual signal units 22 using tools 202 selected from an ever increasing number of tools based on tools supplied by third party providers 201.).  

Regarding claim 21, Rice discloses the method of claim 21 further including: (d) providing additional tools to the tool assembly pane, said additional toolsPage 5 of 15 U.S. Patent Application Serial No.: 15/675,742Attorney docket number: 5725/3Amendment and Response dated: October 20, 2020Reply to first non-final OA of date: April 20, 2020provided by said independent parties, said additional tools available to said owner to reconfigure said steps to occur in response to events detected and reported by one or more of said individual signal units (page 24 line 48 – page 25 line 24: With reference to Figure IA there is shown a reconfigurable, collaboratively expandable monitoring system 200 in accordance with a first preferred embodiment of the present invention. In this instance the system comprises components as described with reference to Figure IB. The emphasis in this instance revolves around the reconfigurability and collaborative input of the system 200 whereby third party providers 201 provide respective tools 202 (in this instance, respectively nominated Ti, T2, T3 T ), which tools are available for the user/owner/nominated recipient 30 of a respective one or more individual signal units 22 to utilise so as to define steps or actions to occur consequence to events detected and reported by the individual signal units 22. The tools 202 are made available to a user 30 preferably via a web interface screen 203 which will include a tool assembly pane 204 where an individual user 30 can assemble a schedule of predefined steps 205 (step 1 , 2 , 3 N ) to in response to events 206 (event 1 2 , 3 N ) . The manner of assembly of the predefined steps is described in more detail further in this specification. In this way a user 30 of one or more of the individual signal units 22 can program responses to events detected by the individual signal units 22 using tools 202 selected from an ever increasing number of tools based on tools supplied by third party providers 201.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martins (US 20090167494 A1) in view of Rice (WO2008134810A1), Osann (US 20030050737 A1) and Puschnigg (US 7964989 B1).

Regarding claim 1, Martins discloses a power monitoring system; said system comprising at least one power monitoring and sensing unit (fig. 2 iCords 107.1 to 107.n; [0026]) in communication with at least one individual sensing unit ([0001] and fig. 2 central module 106); the power monitoring and sensing unit provided with projecting connectors at a first side (fig. 4 power inlet 101) and sockets for receiving like connectors in a second opposite side (fig. 4 power outlet 102); said power monitoring and sensing unit further provided with circuitry for monitoring power flow through said unit when said projecting connectors are plugged into a mains power outlet (fig. 4 voltage sensor 112; [0026]); said power monitoring and sensing unit further provided with transceiver circuitry (fig. 4 radio transceiver 114) for: 
b. Reception of data including command and control data by said power monitoring and signal  unit from said at least one individual sensing unit ( claim 1 – radio transceiver that receives wireless commands to control power relay or switching device. Also see figs. 2 and 4 – wireless communication with central module 106 and [0034 & 0036]);
each said individual sensing unit (figs. 2 and 10-11 )including: 
(a) a transceiver module (radio transceiver 114),
(b) a power supply (power supply 108), 
(c) a logic circuit (MCU 115), 
(d) at least one of a number of event sensors (sensors 113), 
Martins suggest said at least one individual signal unit registered by an owner of said unit with a central control facility of a monitoring system; wherein a signal from a said individual sensing unit to a central control facility causes said central control facility to execute one or more predefined steps; at least some of said predefined steps configured or reconfigurable by an owner [0001] a typical application several iCords would be deployed in a certain location, powering up several electrical appliances or loads which would be remotely controlled and monitored by a central module, a concentrator and host of this set of distributed iCord devices. fig. 10 and [0032] teaches The system has two main communication paths. The first one is upstream, or the connection to the outside world: network or internet. This is usually provided by the Ethernet MAC/PHY interface provided by 119. The other communication path is downstream providing a path to the iCords 107. This downstream communication path is provided by the Radio Transceiver 114, which can use a point to multi point or a mesh topology in order to reach as many iCords 107 as necessary. The central module 106 provides the bridge between these two communications paths, allowing a remote user to fully control and query data out of each iCord 107. [0026] FIG. 2 shows an exemplary embodiment for typical RCMPDS 105 deploying iCords 107.1 to 107.n, the object of this invention. The RCMPDS 105 is a remotely controlled and monitored system for electric loads 102.L. Some types of electric loads 102.L on a data center environment, for instance, could be: computers, servers, routers (i.e. “central control facility”). Martins implicitly discloses registering by an owner of said unit with a central control facility of a monitoring system. Martins claim 1 and fig. 10 teaches a unique electronic ID tag that correlates specific target load being attached with the intelligent power cord device, therefore, Martin implies the iCords are registered so that the owner can send control/command messages to a particular iCord and identify which iCord transmitted data to central control facility (as implied in [0001] and claim 1 of Martins).
Furthermore Rice, from a similar field of endeavor, teaches one individual signal unit registered by an owner of said unit with a central control facility of a monitoring system, wherein a signal from a said individual sensing unit to a central control facility causes said central control facility to execute one or more predefined steps; at least some of said predefined steps configured or reconfigurable by an owner of said individual sensing unit; at least some of the predefined steps provided by one or more independent parties; at least some of said predefined steps configured or reconfigurable by said one or more independent parties; and said predetermined steps including notification to recipients nominated by said owner, of receipt of said signal from said individual sensing unit (page 2 lines 4-23: wherein a signal from a said individual signal unit to a central control facility causes said central control facility to execute one or more predefined steps; at least some of said predefined steps configured or reconfigurable by an owner of said individual signal unit; at least some of the predefined steps provided by one or more independent parties; at least some predetermined steps configured or reconfigurable by said independent parties. Page 2 lines 34-39: Preferably said predefined steps include a communication between said central control facility and a said owner or registered user of said individual signal unit. Preferably said communication between said central control facility and said owner or registered user is by means of any communication network. Page 7 lines 15-21, page 8 line 34 to page 9 line 6, and page 27 line 40-page 28 line 9: transmission of data from said central control facility to one or more recipients nominated by a registered owner of said individual signal unit/ and wherein registration of a said individual signal unit and configuration of sensing and of said response is via a web-based interface.).
as taught by page 1 lines 1-5 of Rice).
Martins in view of Rice does not expressly disclose the power monitoring and sensing unit with projecting connectors at a first face and sockets for receiving like connectors in a second opposite face; and wherein the transmission of data includes command and control data; however figs. 2 and 4 do illustrate bi-directional communication with central module 106. Therefore, it is implied by Martins to send command and control data (as implied by Martins in figs. 2 and 4, and claim 1).
Osann, from a similar field of endeavor, teaches power monitoring and sensing unit with projecting connectors at a first face and sockets for receiving like connectors in a second opposite face (fig. 22; [0144]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to use projecting connectors at a first face and sockets for receiving like connectors in a second opposite face as taught by Osann. The rationale to support a conclusion that this claim would have been obvious is that a method of enhancing a particular class of 
Furthermore, Puschnigg, from the field of controlling power to an electrically powered device, teaches the first installed apparatus 10 is the master apparatus 10 and monitors the network for any additional apparatus 10b. When a new apparatus 10b is detected on the network, the first apparatus 10 remotely manages other apparatus 10b. The master apparatus receives command and control data from the remote device 210 and transmits any command data to the additional apparatus 10b. See fig. 17; col 7 ln:15-24 and col 8: 49-67.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to have a power monitoring and sensing unit with projecting connectors at a first face and sockets for receiving like connectors in a second opposite face as taught by Osann with the ability to transmit command and control data to additional power and monitoring unit as suggested by Puschnigg in the system taught by Martins in view of Rice  in order to manage any newly added power monitoring and sensing unit(s) (as suggested in Puschnigg in col 7: 15-24 and col 8: 49-67).

Regarding claim 2, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 incorporating a communication device for transmission of power use data to a remote receiving unit (Martins fig. 2 and 4 – wireless communication with central module 106. Claim 1 - radio transceiver send back status and data acquired from local sensors). 

Regarding claim 3, Martin in view of Rice, Osann and Puschnigg discloses the system of claim 1 wherein said unit includes one or more sensors for detection of proximate environmental parameters (Martins fig. 4 environmental sensors 113). 

Regarding claim 4, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 wherein said transceiver circuitry includes short range wireless communication protocols (Martins fig.4 radio transceiver 114). 

Regarding claim 5, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 wherein said remote receiving unit is a mobile phone (Puschnigg fig. 16-17 and col 7: 15-24).

Regarding claim 6, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 wherein said remote receiving unit is an individual sensing unit (Martins fig. 2 central module 106). 

Regarding claim 7, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 and suggest wherein said remote receiving unit is a Wi-Fi router in communication with one or more nominated receiving entities over the Internet (Martins fig. 13 central module 106 composed by a generic network appliance 124). 

Puschnigg fig. 17 and col 8: 49-67). 

Regarding claim 9, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 wherein said unit is provided with relay circuitry for on/off control of power flow through said monitoring unit (Martins fig. 4 relay switch 109. Claim 1 – a power relay or switching device located inline between power inlet and power outlet that can turn the electric power outlet on or off). 

Regarding claim 10, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 9 wherein said power flow is mains power flow (fig. 2 and 4). 

Regarding claim 11, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 3 wherein said parameters include proximate ambient temperature (fig. 4 environmental sensors includes temperature. Also see [0001]). 

Regarding claim 12, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 3 wherein said parameters include proximate lighting levels (Osann fig. 22, [0144], and claim 63 – light intensity detector). 

Osann, fig. 22 and [0144] a motion detector 17).

Regarding claim 14, Martins in view of Rice, Osann and Puschnigg discloses the system of claim 1 wherein said unit transmits power usage data of a power consuming appliance or device connected to said sockets (Martins [0001] iCords 107 would be for powering up several electrical appliances or loads which would be remotely controlled and monitored by a central module). 

Regarding claim 16, Martins in view of Rice, Osann and Puschnigg discloses the power monitoring and sensing unit system of claim 1 wherein data from any said power monitoring sensing unit to central control facility causes said central control facility to execute an assembled schedule of said one or more predefined steps (Rice page 25 lines 1-24: The tools 202 are made available to a user 30 preferably via a web interface screen 203 which will include a tool assembly pane 204 where an individual user 30 can assemble a schedule of predefined steps 205 (step 1 , 2 , 3 N ) to in response to events 206 (event 1 2 , 3 N ) . The manner of assembly of the predefined steps is described in more detail further in this specification. In this way a user 30 of one or more of the individual signal units 22 can program responses to events detected by the individual signal units 22 using tools 202 selected from an ever increasing number of tools based on tools supplied by third party providers 201.); said schedule of said predefined steps assembled by said owner of an individual signal unit (Rice page 25 lines 1-24); at least some predetermined steps configured or reconfigurable by said independent parties (Rice page 25 lines 1-24); said predetermined steps including notification of receipt of a said signal or data from said unit to recipients nominated by said owner (Rice page 33 lines 16-20: Notification of details of a monitored event could be made in the form of an email via the Internet 29 as shown in Figure 1 , by facsimile transmission or over the distributed network 21 to any personal communication device.); said predefined steps configured or reconfigurable by said owner using a web site; at least some of the predefined steps provided by one or more independent parties as applications or subroutines and made available for selection on said web site: at least some predefined steps configured or reconfigurable by said independent parties; and said predefined steps including notification of receipt of any said signal or data from said power monitoring and sensing unit to recipients nominated by said owner (Rice page 25 lines 1-24 and  page 7 lines 8-20: Accordingly, in a first broad form of the invention, there is provided an apparatus and monitoring system for response to incidents sensed by at least one sensor of an individual signal unit; said response comprising in a first instance, transmission to a central control facility by a said individual signal unit, of at least a unique identifying code for that individual signal unit, over a communication network; said response comprising in a second instance, transmission of data from said central control facility to one or more recipients nominated by a registered owner of said individual signal unit/ and wherein registration of a said individual signal unit and configuration of sensing and of said response is via a web-based interface. Page 35 lines 1-5 and page 40 lines 37- page 41 line 8: The web site 148 of the central control facility acts on the received signal according to pre-configured instructions received from the user of the ISU 142. In this example, an SMS message 150 is sent to the user's mobile phone 152).

Martins figs. 2, 11, and 14). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684